Exhibit 10.3

THE J. M. SMUCKER COMPANY

VOLUNTARY DEFERRED COMPENSATION PLAN

(Amended and Restated Effective December 1, 2012)

The J. M. Smucker Company Deferred Compensation Plan (hereinafter referred to as
the “Plan”), established effective as of May 1, 2003, by The J. M. Smucker
Company, (hereinafter referred to as the “Company”), will be maintained by the
Company for the purpose of providing benefits for certain employees as provided
herein. The Plan was amended and restated in good faith, effective January 1,
2005, in order to comply with Code §409A and the regulations and other guidance
promulgated thereunder. The Plan was further amended and restated in good faith,
effective January 1, 2009, in order to clarify certain provisions of the Plan to
assure more fully that the Plan was compliant with Code § 409A. The Plan is now
further amended to terminate the portion of the Plan governing the
“Grandfathered Benefit,” and as so amended, is restated in its entirety,
effective December 1, 2012.

ARTICLE I

ELIGIBILITY AND PARTICIPATION

Section 1.1 Participants. The Company’s Board of Directors has identified
certain members of management who are highly compensated employees eligible to
participate in the Plan and has provided such individuals with written notice of
eligibility (each a “Participant”).

Section 1.2 Elections to Defer. The individuals described in Section 1.1 shall
be eligible to participate in the Plan and may do so by filing a written
election with the Company in such form as approved by the Company. In the first
year in which a Participant becomes eligible to participate in the Plan, in
order to participate in the Plan, the newly eligible Participant must make an
election to defer compensation for services to be performed for the Company
within 30



--------------------------------------------------------------------------------

days after he or she becomes eligible. Subsequent elections to defer payment of
compensation that would otherwise be paid as annual base salary must be made
before the beginning of the calendar year for which the compensation is earned.
Subsequent elections to defer payment of compensation that would otherwise be
paid as an annual bonus award must be made before the beginning of the fiscal
year (May 1) for which the bonus compensation is earned.

Section 1.3 Participant Accounts. For each Participant, the Company shall
establish and maintain a separate deferred compensation account (the “Voluntary
Deferral Account”). The amount of each Participant’s compensation which is
deferred pursuant to the deferral election form shall be credited to the
Voluntary Deferral Account as of the date such compensation otherwise would be
payable. Participants shall always be 100% percent vested in the balance in
their Voluntary Deferral Account and any earnings and losses on such amounts. No
amount shall actually be set aside for payment under the Plan, and the Voluntary
Deferral Account shall be maintained for record keeping purposes only. Any
Participant to whom an amount is credited under the Plan shall be deemed a
general, unsecured creditor of the Company.

Section 1.4 Elections to Defer Compensation. Any Participant may defer all or
any portion (up to the limits specified in Section 2.1 of this Plan) of his or
her compensation otherwise earned by him or her for the calendar year or fiscal
year, as applicable, beginning after the date of such election. Any amounts
deferred shall be paid to the Participant only as provided in this Plan. Any
Participant may change the amount of, or suspend, future deferrals with respect
to compensation otherwise payable to him or her for calendar or fiscal years, as
applicable, beginning after the date of change or suspension. The election to
defer shall be irrevocable as to the deferred compensation for the period for
which the election is made.

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFERRED COMPENSATION

Section 2.1 Deferred Compensation. Each Participant will have the right to defer
up to 50% of his/her respective annual base salary and up to 100% of his/her
respective annual bonus award, and such amounts will be deemed contributed to
the Participant’s Voluntary Deferral Account. Annually, the Company will provide
to each Participant an election to defer form, either as a paper form or
electronically, which must be completed before: (i) December 31, in order to be
effective for the subsequent calendar year’s compensation that would otherwise
have been paid as annual base salary, and (ii) April 30, in order to be
effective for the subsequent fiscal year’s compensation that would otherwise
have been paid as an annual bonus award.

Section 2.2 Deemed Investment Earnings. All amounts credited under the terms of
the Plan to the Voluntary Deferral Account maintained in the name of a
Participant by the Company shall be credited with earnings or losses based upon
the Participant’s deemed investments made pursuant to an investment election
form provided by the Company either as a paper form or electronically. The
investment vehicles available pursuant to this Plan are listed in Exhibit A
attached to the Plan. Such earnings or losses shall continue to be credited to
the Participant’s balance in the Voluntary Deferral Account until the entire
amount credited to the account has been distributed to the Participant or to the
Participant’s beneficiary in accordance with a beneficiary designation form
delivered to the Company. The Company retains the right to change the available
investment vehicles at its sole discretion. Participants will have the right to
change deemed investment vehicles in accordance with administrative procedures
adopted by the Company by completing new investment elections in the paper or
electronic form provided by the Company.

 

3



--------------------------------------------------------------------------------

ARTICLE III

DISTRIBUTION

Section 3.1 Distribution of Benefit. Distribution of amounts deferred with
respect to a Participant under the Plan will be payable as set forth below or in
Section 3.2, as applicable, based on the earliest to occur of such Participant’s
Separation from Service, death (to which Section 3.2(a) applies) or Total
Disability (to which Section 3.2(b) applies). In the event death causes a
Separation from Service, death shall be deemed to be the earliest event to occur
under the Plan.

If Separation from Service is the earliest such event for a Participant (and
such Separation from Service does not occur within the two years following a
Change in Control, in which case Section 3.2(c) applies) then payment shall be
made or commence on the first anniversary of the date on which such Participant
has a Separation from Service. Such distributions will be made in ten annual
installments on the first through the tenth anniversaries of the date the
Participant has such a Separation from Service, and shall reflect any gains or
losses in the Participant’s Voluntary Deferral Account in such manner as the
Company shall determine. In the alternative, the Participant may select one of
the distribution alternatives set forth below:

(a) a lump sum payment made within 60 days of such Separation from Service: or

(b) substantially equal annual installments for not less than two and not
greater than 10 years. Distribution shall commence on the first anniversary of
the date on which the Participant has such Separation from Service, with
subsequent installments made on each anniversary date following the date of the
first installment. The final installment will be the balance of the
Participant’s Voluntary Deferral Account.

 

4



--------------------------------------------------------------------------------

Selection of an alternative form of distribution must be made prior to the
calendar year or fiscal year, as applicable, in which the compensation would be
otherwise paid, as provided in Section 1.2 of the Plan. Subsequent changes to an
election of an alternative form of distribution or any election to defer the
commencement of distribution, with respect to amounts deferred in any calendar
year or fiscal year, as applicable, shall not be effective unless the election
satisfies the following requirements:

(1) A change of election will not be effective until at least 12 months after
the date on which it is filed by the Participant with the Company;

(2) A change of election with respect to a payment commencing on, or made on, a
specified date may not be filed with the Company less than 12 months prior to
such date; and

(3) A change of election with respect to a time of payment or a method of
payment must provide that the payment subject to the change be deferred for a
period of not less than five years from the date such payment would otherwise
have been made except in the event of a payment made on account of the
Participant’s death or Total Disability.

The Company may impose such other restrictions and limitations on subsequent
changes to an election relating to the time or form of distribution as it
determines appropriate.

Section 3.2 Distribution of Benefit in Event of Death, Total Disability or
Separation after a Change in Control. To the extent applicable pursuant to
Section 3.1:

(a) Within 30 days following the date on which a Participant dies, the Company
will distribute to the Participant’s primary beneficiary in a single lump sum
the amount credited to the Participant’s Voluntary Deferral Account. If the
primary beneficiary is no longer alive, then such amounts shall be distributed
to the Participant’s secondary beneficiary. If a Participant has not designated
a beneficiary, or if no designated beneficiary is living on the date

 

5



--------------------------------------------------------------------------------

of distribution, then such amounts shall be distributed to such Participant’s
spouse, or if deceased, or none, then to the Participant’s children, per
stirpes, or if none, then to the Participant’s estate.

(b) Within 30 days following the date on which a Participant incurs a Total
Disability, the Company will distribute to the Participant in a single lump sum
the amount credited to his Voluntary Deferral Account.

(c) If a Participant incurs a Separation from Service for any reason (whether by
reason of his voluntary or involuntary termination of employment) within the two
years following a Change in Control, the Company will distribute to the
Participant in a single lump sum within 30 days following the date of such
Separation from Service the amount credited to the Participant’s Voluntary
Deferral Account.

Section 3.3 Distribution of Benefit upon Death following Separation from
Service. If a Participant should die after Separation from Service and before
distribution of the full amount of the Voluntary Deferral Account has been made
to the Participant (whether before or after payments have commenced), any
remaining amounts shall be distributed to the Participant’s primary beneficiary
by the same method as distributions were being made to the Participant or were
scheduled to be made. If the primary beneficiary is no longer alive, then such
amounts shall be distributed to the Participant’s secondary beneficiary. If a
Participant has not designated a beneficiary, or if no designated beneficiary is
living on the date of distribution, then, such amounts shall be distributed to
such Participant’s spouse, or if deceased or none, then to the Participant’s
children per stirpes, or if none, then to the Participant’s estate.

Section 3.4 Distribution of Small Amounts. If, at any time following Separation
from Service, the value of a Participant’s Voluntary Deferral Account is less
than $10,000, the Company may elect to distribute such account balance in a lump
sum payment regardless of the Participant’s election.

 

6



--------------------------------------------------------------------------------

Section 3.5 Distributions of Amounts in Excess of Code §162(m). Notwithstanding
the above provisions, no amount may be distributed from the Plan if the Company
reasonably anticipates that such amount would not be deductible under Code
§l62(m), as determined by the Board of Directors in its sole discretion, and in
accordance with Code §409A and the Treasury regulations promulgated thereunder.

Section 3.6 Distributions of Amounts Deemed Includable in Gross Income.
Notwithstanding any provisions of the Plan to the contrary, if, at any time, a
court or the Internal Revenue Service determines that an amount in a
Participant’s Voluntary Deferral Account is includable in the gross income of
the Participant and subject to tax, the Board of Directors of the Company may,
in its sole discretion, and in accordance with Code §409A and the Treasury
regulations promulgated thereunder, permit a lump sum distribution of an amount
equal to the amount determined to be includable in the Participant’s gross
income.

Section 3.7 Distributions of Amounts in Violation of Securities Laws.
Notwithstanding any provisions of the Plan to the contrary, a payment under the
Plan may be delayed if the Company reasonably anticipates that the making of
such payment will violate Federal securities laws or other applicable law, in
the Company’s sole discretion, and in accordance with Code §409A and the
Treasury regulations promulgated thereunder, provided that the payment is made
on the earliest at which the Company reasonably anticipates that the making of
the payment will not cause such violation.

Section 3.8 Six-Month Delay of Distributions to Specified Employees. Under no
circumstances, other than death as set forth above, will a Participant who is a
Specified Employee, as of the date of the Participant’s Separation from Service,
receive a distribution under the Plan earlier than six months following such
Participant’s Separation from Service.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

AMENDMENT AND TERMINATION OF PLAN

The Company reserves the right to amend or terminate the Plan at any time,
prospectively or retroactively, through an instrument executed by an officer
pursuant to authorization or ratification by the Board or by any committee
designated by the Board. Any termination shall be in writing and shall be
effective when made. In the event the Company elects to terminate the Plan, any
amounts credited to the Voluntary Deferral Account of any Participant shall
remain subject to the provisions of the Plan (including Article III, as
applicable) and distribution will not be accelerated because of the termination
of the Plan, except as otherwise provided in an amendment to this Plan, and
under the circumstances permitted in accordance with Code §409A. Notification to
Participants of any amendment or termination shall be in writing and delivered
by first class mail, addressed to each Participant at the Participant’s last
known address, or by such other method as the Company may determine. No
amendment or termination shall directly or indirectly reduce the balance of any
Voluntary Deferral Account described in this Plan as of the later of the date of
such amendment or termination, or the effective date of such amendment or
termination. No additional credits or contributions will be made to the
Voluntary Deferral Accounts of the Participants under the Plan after termination
of the Plan, but Voluntary Deferral Accounts of the Participants under the Plan
will continue to fluctuate with investment gains and losses until all benefits
are distributed to the participants or to their beneficiaries.

ARTICLE V

CLAIMS PROCEDURE

Section 5.1 Claims Reviewer. For purposes of handling claims with respect to
this Plan, the “Claims Reviewer” shall be the benefits committee, unless another
person or organizational unit is designated by the Company as Claims Reviewer.

 

8



--------------------------------------------------------------------------------

Section 5.2 Claims for Benefits. An initial claim for benefits under the Plan
must be made by the Participant or his or her beneficiary in accordance with the
terms of the Plan through which the benefits are provided. Not later than 90
days after receipt of such a claim, the Claims Reviewer will render a written
decision on the claim to the claimant, unless special circumstances require the
extension of such 90-day period. If such extension is necessary, the Claims
Reviewer shall provide the Participant or the Participant’s beneficiary with
written notification of such extension before the expiration of the initial
90-day period. Such notice shall specify the reason or reasons for such
extension and the date by which a final decision can be expected. In no event
shall such extension exceed a period of 90 days from the end of the initial
90-day period.

In the event the Claims Reviewer denies the claim of a Participant or the
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial: a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the
applicable claims procedure.

Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Company (but not
the same person who reviewed the initial claim, or subordinate of such person)
upon written request therefore submitted by the claimant or the claimant’s duly
authorized representative and received by the Company within 60 days after the
claimant receives written notification that the claimant’s claim has been denied
in connection with such review, the claimant or the claimant’s duly authorized
representative shall be entitled to review pertinent documents and submit the
claimant’s views as to the issues, in writing. The Company shall act to deny or
accept the claim within 60 days after receipt of the claimant’s

 

9



--------------------------------------------------------------------------------

written request for review unless special circumstances require the extension of
such 60-day period. If such extension is necessary, the Company shall provide
the claimant with written notification of such extension before the expiration
of such initial 60-day period. In all events, the Company shall act to deny or
accept the claim within 120 days of the receipt of the claimant’s written
request for review. The action of the Company shall be in the form of a written
notice to the claimant and its contents shall include all of the requirements
for action on the original claim.

In no event may a claimant commence legal action for benefits the claimant
believes are due to the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article V.

ARTICLE VI

ADMINISTRATION

Section 6.1 Plan is Unfunded. The right of a Participant or the Participant’s
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither a Participant nor his or
her designated beneficiary shall have any rights in or against any amount
credited to any Voluntary Deferral Accounts under this Plan or any other assets
of the Company. The Plan at all times shall be considered entirely unfunded both
for tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended. Any funds invested hereunder shall continue
for all purposes to be part of the general assets of the Company and available
to its general creditors in the event of bankruptcy or insolvency. Voluntary
Deferral Accounts under this Plan and any benefits which may be payable pursuant
to this Plan are not subject in any manner to anticipation, sale, alienation,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of a Participant or a Participant’s beneficiary. The Plan constitutes
a mere promise by the Company to make benefit payments in the future. No
interest or right to receive a benefit may be taken,

 

10



--------------------------------------------------------------------------------

either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

Section 6.2 Plan Administration. The Plan shall be administered by the benefits
committee or such other committee as designated by the Board of Directors of the
Company. The committee administering the Plan shall have the authority, duty and
power to interpret and construe the provisions of the Plan and the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing the payments hereunder. The Board shall have the authority to
determine and identify participants eligible to participate in the Plan.

Section 6.3 Expenses of Administration. Expenses of administration shall be paid
by the Company. The committee administering the Plan shall be entitled to rely
on all tables, valuations, certificates, opinions, data and reports furnished by
any actuary, accountant, controller, counsel or other person employed or
retained by the Company with respect to the Plan.

Section 6.4 Individual Participant Accounts. The committee administering the
Plan shall furnish individual annual statements of accrued benefits to each
Participant, or current beneficiary, in such form as determined by the Company
or as required by law.

Section 6.5 No Guaranty of Plan Benefits or of Employment. The sole rights of a
Participant or beneficiary under this Plan shall be to have this Plan
administered according to its provisions, to receive whatever benefits he or she
may be entitled to hereunder, and nothing in the Plan shall be interpreted as a
guaranty that any funds in any trust which may be established in connection with
the Plan or assets of the Company will be sufficient to pay any benefit
hereunder. Further, the adoption and maintenance of this Plan shall not be
construed as creating any contract of employment between the Company and any
Participant. The Plan shall not affect the right of

 

11



--------------------------------------------------------------------------------

the Company to deal with any participants in employment respects, including
their hiring, discharge, compensation, and conditions of employment.

Section 6.6 Incompetent Participant. The Company may from time to time establish
rules and procedures which it determines to be necessary for the proper
administration of the Plan and the benefits payable to an individual in the
event that individual is declared incompetent and a conservator or other person
legally charged with that individual’s care is appointed. Except as otherwise
provided herein, when the Company determines that such individual is unable to
manage his or her financial affairs, the Company may pay such individual’s
benefits to such conservator, person legally charged with such individual’s
care, or institution then contributing toward or providing for the care and
maintenance of such individual. Any such payment shall constitute a complete
discharge of any liability of the Company and the Plan for such individual.

Section 6.7 Lost Participants. Each Participant shall keep the Company informed
of his or her current address and the current address of his or her designated
beneficiary. The Company shall not be obligated to search for any person.

Section 6.8 No Liability. Notwithstanding any provision herein to the contrary,
neither the Company nor any individual acting as an employee or agent of the
Company shall be liable to any Participant, former Participant, designated
beneficiary, or any other person for any claim, loss, liability or expense
incurred in connection with the Plan, including without limitation, the
investment performance of any deemed investments, unless attributable to fraud
or willful misconduct on the part of the Company or any such employee or agent
of the Company.

Section 6.9 Applicable Law. All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States, and to the extent not preempted by such laws, by the laws
of the State of Ohio.

 

12



--------------------------------------------------------------------------------

Section 6.10 Compliance with Code §409A. To the extent applicable, it is
intended that this Plan and any deferrals of compensation made hereunder comply
with the provisions of Code §409A. This Plan and any deferrals or compensation
made hereunder shall be administrated in a manner consistent with this intent,
and any provisions that would cause this Plan or any grant made hereunder to
fail to satisfy Code §409A shall have no force and effect until amended to
comply with Code §409A (which amendment may be retroactive to the extent
permitted by Code §409A and may be made by the Company without the consent of
Participants). Any reference in this Plan to Code §409A will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to Code §409A by the U.S. Department of the Treasury or the
Internal Revenue Service. In no event, however, shall this section or any other
provisions of this Plan be construed to require the Company to provide any
gross-up for the tax consequences of any provisions of, or payments under, this
Plan and the Company shall have no responsibility for tax or legal consequences
to any Participant (or beneficiary) resulting from the terms or operation of
this Plan.

ARTICLE VII

DEFINITIONS

Whenever used in the Plan, the following words and phrases shall have the
meanings set forth below unless the context plainly requires a different
meaning, and when a defined meaning is intended, the term is capitalized in this
document.

Section 7.1 “Change of Control” means the definition of change of control
provided in The J. M. Smucker Company 2010 Equity and Incentive Compensation
Plan provided that, for purposes of distributions from the Plan, such
distribution shall only be made on the basis of a Change in Control to the
extent that the event constitutes a “change in ownership or effective

 

13



--------------------------------------------------------------------------------

control” of the Company or “in the ownership of a substantial portion of the
assets” of the Company (as determined under Code §409A, and Treasury regulation
§1.409A-3(i)(5)).

Section 7.2 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any lawful regulations or other pronouncements relating thereto.

Section 7.3 “Company” means The J. M. Smucker Company and any of its
subsidiaries or affiliated business entities, as determined in accordance with
the provisions contained in Code §414.

Section 7.4 “Participant” means any employee described in Article I of this
Plan.

Section 7.5 “Plan” means The J. M. Smucker Company Voluntary Deferred
Compensation Plan, as of May 1, 2003, amended and restated effective January 1,
2005, amended and restated herein effective January 1, 2009, and as further
amended and restated herein effective December 1, 2012 and including any
subsequent amendments thereto.

Section 7.6 “Separation from Service” means a separation from service as defined
in Code §409A with the Company and all other related employers of the Company
(as determined under Code §414), which Code §409A is incorporated herein by
reference, generally including the severance of the Employee’s employment
relationship for any reason, voluntarily or involuntarily, and with or without
cause, including without limitation, quit, discharge, retirement, death, leave
of absence (including military leave, sick leave, or other bona tide leave of
absence if the period of such leave exceeds the greater of six months, or the
period for which the Employee’s right to reemployment is provided either by
statute or by contract) or permanent decrease in service to the Company and all
such other related employers to a level that is no more than 20% of its prior
level.

 

14



--------------------------------------------------------------------------------

Section 7.7 “Specified Employee” refers to an individual defined in Code §416(i)
without regard to paragraph (5) of that Section as of the date of the
individual’s Separation from Service determined as provided in Treasury
Regulation § 409A-1(i).

Section 7.8 “Totally Disabled” or “Total Disability’ means the first to occur of
the following conditions, all as determined in accordance with Code §409A:

(a) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

(b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under any plan
covering employees of the Employer, or

(c) The Participant has been determined to be totally disabled by the Social
Security Administration.

 

15



--------------------------------------------------------------------------------

The Company hereby adopts this Amendment and Restatement of the Plan effective
as of December 1, 2012.

 

THE J. M. SMUCKER COMPANY

/s/ Barry C. Dunaway

Dated: December 1, 2012

 

16



--------------------------------------------------------------------------------

EXHIBIT A

TO

VOLUNTARY DEFERRED COMPENSATION PLAN

Deferred amounts may be tracked with investments in either (or a combination
of):

 

1. Common shares of the Company; or

 

2. Funds of Fidelity Management and Research Company or any of its affiliates,
which are available as designated investments under the Company’s 401(k) plan.